Title: From George Washington to John Hancock, 12 January 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 12th Jany 1777

I am honored with yours of the 6th inclosing several Resolves of Congress respecting an Exchange to be proposed between General Lee and the Hessian Feild Officers taken at Trenton. Colo. Rall died the day after the Action and we left one of the Majors so ill of his Wounds, that I am in doubt of his recovery. I can however make an Offer of all that remain, in exchange for Genl Lee, except one, who you order to be proposed by Colo. Allen.
If the offer is rejected by Genl Howe, I shall think myself then at liberty to remonstrate to him on his treatment of Genl Lee. If he will not exchange him, he should at least admit him to his Parole, as we have ever done their prisoners who have fallen into our Hands.

I understand from undoubted Authority, that they intend to try the General by a Court Martial, as a deserter from their Service, pretending that his Resignation was never accepted of. But I shall inform General Howe that if any such Step is taken, under so shallow and illegal a pretext, and their Sentence should extend either to affect his Life or Liberty, that they may depend upon the most severe and adequate Retaliation upon our part.
The Enemy have made no Move since my last, by every Account they begin to be distressed, particularly for Forage, of which there is little or none remaining in the small Circle they possess, except salt Hay. By Letters from General Heath of the 9th he was beginning to move down towards Kingsbridge with the Troops from New England. This must add to the distress of the Enemy, who will by this Measure be deprived of the Subsistance they formerly drew from West Chester and the Counties to the Northward of York Island. I have the Honor to be Sir Your most obt Servt

Go: Washington

